Name: 2005/678/EC: Council Decision of 20 September 2005 appointing two members and an alternate member of the Committee of the Regions
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 2005-10-01

 1.10.2005 EN Official Journal of the European Union L 256/55 COUNCIL DECISION of 20 September 2005 appointing two members and an alternate member of the Committee of the Regions (2005/678/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof, Having regard to the proposal from the Estonian Government, Whereas: (1) On 22 January 2002 the Council adopted Decision 2002/60/EC appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2002 to 25 January 2006 (1). (2) Two seats as members of the Committee of the Regions have become vacant following the resignations of Mr Andrus ANSIP and Mr Edgar SAVISAAR and one seat as an alternate member of the Committee of the Regions has become vacant following the nomination of Mr VÃ ¤ino HALLIKMÃ GI as a member, HAS DECIDED AS FOLLOWS: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of their term of office, namely until 25 January 2006: (a) as members: Mr VÃ ¤ino HALLIKMÃ GI Member of the Council of PÃ ¤rnu in place of Mr Andrus ANSIP Mr TÃ µnis PALTS Mayor of Tallinn in place of Mr Edgar SAVISAAR (b) as alternate member: Ms Laine JÃ NES Mayor of Tartu in place of Mr VÃ ¤ino HALLIKMÃ GI Article 2 This Decision shall be published in the Official Journal of the European Union. It shall take effect on the day of its adoption. Done at Brussels, 20 September 2005. For the Council The President M. BECKETT (1) OJ L 24, 26.1.2002, p. 38.